           Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

     ADAM HOWELL and
     KIMBERLY HOWELL,
     Individually and As Natural
     Parents of GREYSON
     HOWELL, minor,
              Plaintiffs,                       Civil Action No: __________

    v.

     3676111 CANADA, INC., d/b/a
     RPM TRANSIT,
              Defendants.


                             NOTICE OF REMOVAL

         Pursuant to the provisions of 28 U.S.C. §§ 1441, 1446, and 1332, Defendant

3676111 Canada, Inc., d/b/a RPM Transit (“RPM”) hereby gives notice of the

removal of the case styled as Adam Howell and Kimberly Howell, Individually and

As Natural Parents of Greyson Howell, minor v. 3676111 Canada, Inc., d/b/a RPM

Transit, Civil Action File No. 21SV0173E, pending in the State Court of Coweta
              Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 2 of 7




County, Georgia to this Court.1 As grounds for removal, RPM provides the

following short and plain statement required by 28 U.S.C. § 1446(a).

    I.   Introduction.

         1.      Plaintiffs instituted this civil action in the State Court of Coweta

County, Georgia, on April 12, 2021.

         2.      According to an Affidavit of Service filed on May 5, 2021, a court-

appointed process server served RPM on May 3, 2021, by leaving a copy with

Jelson Gonzalez at the home of Jason Gonzalez, the alleged registered agent for

service of process for RPM.

         3.      Removal is proper in this case because there is diversity of citizenship

among the parties pursuant to 28 U.S.C. § 1332.

II.      Factual Background.

         4.      Plaintiffs Adam Howell and Kimberly Howell are married and are the

parents of Greyson Howell, a minor. Plaintiffs are residents of Coweta County,

residing in Senoia, Georgia.

         5.      Plaintiffs allege that on January 31, 2020, Plaintiff Adam Howell was

stopped at a red light at the intersection of Broad Street and Highway 16 in Coweta


1
 Pursuant to 28 U.S.C. § 1446(a), a copy of the process, pleadings, and orders
served on RPM in this matter are attached hereto as Exhibit A, along with a copy
of the Coweta County State Court’s docket sheet.
                                               2
            Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 3 of 7




County, Georgia. Plaintiffs allege that an employee or agent of RPM was

operating a tractor-trailer, attempting to make a left-hand turn from Highway 16

onto Broad Street. Plaintiffs allege the driver, Guggisberg, misjudged his

clearance and struck Plaintiffs’ vehicle, causing Plaintiffs’ vehicle to be pushed

into another vehicle. Plaintiffs allege Guggisberg was in the course and scope of

his work with RPM Transport at the time of this incident. Plaintiffs’ Complaint

includes multiple theories of recovery: negligence as to Guggisberg, vicarious

liability of RPM, negligent hiring, and negligent entrustment.

       6.      Plaintiffs allege that Adam Howell and Greyson Howell suffered

injuries as a result of this incident. Further, Plaintiffs allege Kimberly Howell has

suffered a loss of consortium with her husband, Adam Howell. Plaintiffs seek

damages for their injuries, including but not limited to, past and future economic

damages, past and future pain and suffering, past and future inconvenience,

emotional distress, mental anguish, and loss of enjoyment of life. Plaintiff

Kimberly Howell seeks damages for a loss of consortium.

III.   Removal is Proper Based Upon Diversity of Citizenship.

       7.      Removal is proper in this case because this Court has original

jurisdiction pursuant to 28 U.S.C. § 1332.




                                           3
           Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 4 of 7




      8.      Plaintiffs are residents of the State of Georgia, residing in Coweta

County.

      9.      Defendant RPM is a foreign corporation. RPM is a resident of

Canada, with its principal place of business in Melbourne, Quebec.

      10.     The amount in controversy in this action exceeds the value of

$75,000, exclusive of interest and costs. Plaintiff Adam Howell and on behalf of

his minor son, Greyson Howell, both allege this incident caused serious and

permanent injuries. Plaintiffs seek damages for their alleged injuries, losses, and

damages, including but not limited to past and future economic damages, past and

future pain and suffering, past and future inconvenience, emotional distress, mental

anguish, and loss of enjoyment of life. Further, Plaintiff Angela Howell seeks

damages for her loss of consortium claim. Prior to initiating this lawsuit, Plaintiff

Adam Howell, by and through his counsel of record, set forth a settlement demand

exceeding $75,000.00 in correspondence dated February 4, 2021. Further, counsel

for Plaintiffs indicated Plaintiff Adam Howell incurred medical expenses of

$39,301.00 and Greyson Howell incurred medical expenses of $10,201.00. These

amounts provided were only medical expenses incurred to date and do not include

any amounts for other past or future economic damages, pain and suffering,




                                           4
           Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 5 of 7




emotional distress, etc. Therefore, Defendant asserts that the amount in

controversy is greater than $75,000. 28 U.S.C. § 1446(c)(2)(A).

IV.      RPM Has Satisfied the Requirements for Removal.

         11.   Based upon the foregoing, this action is properly removable to this

Court.

         12.   Defendant’s removal is timely under 28 U.S.C. § 1446, as it came

within 30 days after the May 3, 2021, date of service set forth in the Affidavit of

Service.

         13.   Venue is proper under 28 U.S.C. § 1441(a). The State Court action

was pending in Coweta County, Georgia, which is located within the district and

division of the United States District Court for the Northern District of Georgia at

Newnan.

         14.   Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and

orders served on RPM in this matter are attached hereto as Exhibit A, along with a

copy of the State Court of Coweta County’s docket sheet.

         15.   Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the filing of

this Notice of Removal, a copy of this Notice will be filed with the Clerk of the

State Court of Coweta County, Georgia, and served upon Plaintiffs’ counsel.




                                           5
        Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 6 of 7




      16.   Pursuant to Federal Rule of Civil Procedure 81(c), RPM is now

required to answer or otherwise plead in response to Plaintiffs’ Complaint on or

before June 9, 2021.

      17.   By filing this Notice of Removal, RPM expressly reserves and does

not waive any rights, remedies, or defenses that may be available.

      WHEREFORE, this action is hereby removed from the State Court of

Coweta County, Georgia, to the United States District Court for the Northern

District of Georgia at Newnan, pursuant to applicable sections of the United States

Code. Please take notice that no further proceedings may be had in the State Court

of Coweta County, Georgia.

      This 2nd day of June, 2021.


                                             /s/ Mark E. Toth
                                             MARK E. TOTH
                                             Georgia Bar No. 714727
                                             AMANDA M. MORRIS
                                             Georgia Bar No. 141676
Hall, Bloch, Garland & Meyer, LLP
Post Office Box 5088                         Attorneys for Defendants
Macon, Georgia 31208-5088
Telephone: (478) 745-1625
Facsimile: (478) 741-8822
marktoth@hbgm.com
amandamorris@hbgm.com




                                         6
         Case 3:21-cv-00090-TCB Document 1 Filed 06/02/21 Page 7 of 7




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 2, 2021, I electronically filed the Notice of

Removal by depositing a copy of same in the United States mail in a properly

addressed envelope with adequate postage thereon and with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of

such filing to the following attorney of record:

                                 Jordan M. Jewkes
                              The Jewkes Firm, LLC
                                  P.O. Box 2593
                           Peachtree City, Georgia 30269
                             jordan@jewkesfirm.com
                               Attorney for Plaintiff

      This 2nd day of June, 2021.


                                              /s/ Mark E. Toth
                                              MARK E. TOTH




                                          7
